Citation Nr: 0323658	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial disability rating for PTSD in 
excess of 10 percent before September 22, 2000.

3.  Entitlement to an initial disability rating for PTSD in 
excess of 50 percent on and after September 22, 2000. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1970.  His DD Form 214 reflects that the veteran was in the 
U.S. Marines and received a Combat Action Ribbon, a 
Presidential Unit Citation, a Vietnamese Service Medal, a 
Vietnamese Cross of Gallantry with Palm, and a Vietnamese 
Campaign medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A May 1999 
rating decision denied service connection for hypertension 
and PTSD.  Service connection for PTSD was subsequently 
granted via an August 2000 rating decision and a 10 percent 
disability rating was assigned effective the date of the 
veteran's claim.  An August 2002 rating decision increased 
the veteran's disability rating for PTSD to 30 percent, 
effective November 22, 2000, and to 50 percent effective May 
2, 2001.  The veteran's 50 percent disability rating for PTSD 
was subsequently made effective September 22, 2000, via a 
November 2002 rating decision.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran had normal blood pressure upon entrance into 
service and elevated blood pressure at his release from 
active duty.

3.  Competent medical evidence relates the veteran's current 
diagnosis of hypertension to his period of active duty.

4.  Before September 22, 2000, the veteran's PTSD was 
manifested by complaints of problems focusing, disturbed 
sleep, and nightmares.  He was alert, pleasant and calm, with 
no evidence of a formal thought disorder.  He was 
appropriately dressed and groomed, took care of his mother 
and gardened.  His thought process was goal-directed, he had 
no auditory or visual hallucinations, no suicidal or 
homicidal ideations, his speech was normal, and his affect 
with generally appropriate but occasionally restricted.

5.  On and after September 22, 2000, the veteran's PTSD is 
manifested by complaints of disturbed sleep, nightmares, and 
a depressed mood.  He had a blunted affect and avoided of eye 
contact.  He also complained of suicidal thoughts and 
occasionally complained of auditory hallucinations.  The 
veteran was oriented to time, place and person, his recent, 
intermediate and remote memories were intact, and his 
judgment and insight were intact.  He was depressed and 
anxious but continued to garden and care for his mother until 
her hospitalization.  He maintained adequate grooming.


CONCLUSIONS OF LAW

1.  Hypertension was incurred during the veteran's periods of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2002).

2.  Before September 22, 2000, the criteria a 30 percent 
disability rating, but no more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (2002).

3.  On and after September 22, 2000, the criteria for a 
disability rating in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would make 
reasonable efforts to obtain such things as medical records, 
employment records, or records from government agencies via 
letter in April 2000 and via a November 2002 Statement of the 
Case (SOC).  He was further notified that he had to supply 
enough information so that requests could be made on his 
behalf and that ultimate responsibility for the submission of 
evidence remained with him.  An August 2000 SOC supplied the 
veteran with the laws and regulations regarding the 
principles of service connection.  The November 2002 SOC 
notified him of the regulations pertinent to his increased 
rating claim.  The Board finds that VA's duty to notify has 
been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA examinations pertinent 
to his claims in April 2000, October 2001, and April 2003.  
See 38 C.F.R. § 3.159(c)(4) (2002).  The resulting reports 
have been obtained.  His service medical records and VA 
medical records have been obtained.  The veteran indicated in 
October 2000 correspondence that he only received treatment 
at VA facilities.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).

II.  Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  A determination of 
service connection requires a finding of the existence of a 
current disability and an etiologic relationship between that 
disability and an injury or disease incurred in service.  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Absent any independent 
supporting clinical evidence from a physician or other 
medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service connection is granted to compensate for a loss of 
earning capacity due to some incidence or result of military 
service.  The veteran's service medical records have been 
reviewed.  His January 1967 Report of Medical Examination for 
enlistment reflects that is blood pressure was 122/80 and his 
weight was 140 pounds.  His July 1970 Report of Examination 
for release from active duty reflects that his blood pressure 
was 142/90 and his weight was 145 pounds.  In short, he had 
normal blood pressure upon enlistment and elevated blood 
pressure upon his discharge from active duty.  After 
discharge, the veteran was diagnosed with hypertension.  The 
October 2001 VA hypertension examination report reflects that 
the examiner indicated that the veteran's hypertension was at 
least as likely as not present at his time of discharge.  As 
such, the Board finds that the evidence of record is in 
relative equipoise and the doctrine of reasonable doubt is 
for application.  With resolution of reasonable doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for hypertension.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); see also 38 C.F.R. § 3.102 (2002).  

III.  Increased Ratings for PTSD

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Summary of the Evidence

A March 1999 VA progress note reflects that the veteran 
continued to report dreams associated with experiences in the 
Republic of Vietnam.  A mildly depressed mood was reported.  
His affect was appropriate to conversation and no suicidal 
ideations were indicated.

An April 1999 VA progress note reflects that the veteran 
reported that he spent more time in the garden, which 
provided 1/3 of food eaten in the home.  No depressed mood or 
suicidal ideations were reported.  His affect was appropriate 
to conversation.

A May 1999 VA progress note reflects that the veteran 
reported he was doing well with his prescribed medication but 
continued to complain of disturbed sleep.  The note reflects 
that he was alert, pleasant and calm, had an appropriate 
affect, and his mood was euthymic.  The note reflects that 
there was no evidence of a formal thought disorder.

A June 1999 VA progress note reflects that the veteran did 
not report a depressed mood or suicidal ideations.  His 
affect was appropriate to the conversation and his dress and 
grooming were appropriate.  He reported being more assertive 
in having his family be more active in help with the care of 
his mother. 

An August 1999 VA progress note reflects that the veteran 
complained of disturbed sleep and nightmares, from which he 
would awaken sweaty and then proceed to search house with a 
gun that he kept by his bed.  He indicated that his 
nightmares were less frequent.

A September 1999 VA progress note reflects that the veteran 
reported that he spent less time at home alone.  No depressed 
mood was reported.  No suicidal ideations were reported.

An October 1999 VA progress note reflects that the veteran 
continued to spend most of his time taking care of his mother 
and that he still resented that his family was so disengaged 
from taking care her.  No depressed mood was reported and his 
affect was appropriate to conversation.

A November 1999 VA progress note reflects that the veteran 
complained of troubled sleep and nightmares.  He admitted to 
anger that his siblings did not visit their mother, of whom 
he took care and with whom he lived.  He was casually 
attired, had a restricted affect, mood was mildly irritable, 
speech was normal, and his thought processes were goal-
directed.

A December 1999 VA progress note reflects that the veteran 
felt he had to protect his mother from some of his siblings.  
No depressed mood or suicidal ideations were reported.  He 
was introspective and thought a great deal about his life 
situations.

A January 2000 VA progress note reflects that the veteran 
felt more supported in the care of his mother by his family 
after expressing his frustrations.  The note indicates that 
when his mother would irritate him, he would leave for a few 
hours for a break so not to upset her.  He had nightmares of 
violence.  He was casually attired with adequate grooming, 
restricted affect with some brightness at times, mildly 
depressed mood, monotone speech with normal rate and volume.  
His thought process was goal-directed and thought content was 
without suicidal and homicidal ideations or other psychotic 
features.

A February 2000 VA progress note reflects that the veteran 
had intact insight, normal judgment, intact immediate and 
remote memory, logical sequential and goal-oriented thought 
flow, and normal speech.  The veteran was neatly dressed and 
oriented to person, place and time.

An April 2000 VA PTSD examination report reflects that the 
veteran reported that he had never been married, had no 
children, and did not date because he could not get along 
with anyone.  He also reported that he had repeated 
nightmares, insomnia, and was easily angered.  He indicated 
that he would awake extremely angry and want to hurt someone.  
He also stated that he did not get along with people, had 
intrusive thoughts, and had problems focusing.  The 
examination report reflects that the veteran was being 
treated with Zoloft, Zyprexa and Desyrel.  The report 
reflects that the veteran was dressed in a camouflage fatigue 
jacket and pants, he avoided eye contact, his mood was 
depressed, affect was appropriate, and cognition was intact.  
There was no evidence of auditory or visual hallucinations or 
psychosis.  There was not evidence of pressured speech, 
flight of ideas or thought blocking.  The report reflects 
that he denied suicidal or homicidal ideations.  The report 
contains an impression of PTSD and a Global Assessment of 
Functioning (GAF) score of 75.  His primary inability to work 
was mostly physical in nature.

An April 2000 VA progress note reflects that the veteran was 
adequately groomed, pleasant, and cooperative.  While his 
affect was restricted, a few smiles were noted.  His mood was 
mildly dysphoric, his speech was normal in rate, volume and 
tone, thought process was goal-directed and had no suicidal 
or homicidal ideations.  The note reflects that Trazodone did 
not help with his sleep.  Another April 2000 VA progress note 
contains a GAF score of 56-58.

August 2000 VA progress notes reflect that the veteran's 
affect was appropriate to conversation but he continued to 
have recurrent thoughts of combat experiences, difficulty 
sleeping and a desire to be alone.  He reported no suicidal 
ideations and indicated that he was taking his medication as 
prescribed.

An August 28, 2000, VA progress note reflects that the 
veteran was adequately groomed, alert and oriented.  His 
affect was blunted and his mood was mildly irritable.  Speech 
was normal in rate, volume and tone, thought process was goal 
directed but somewhat circumstantial.  Thought content was 
without suicidal ideations.

A September 13, 2000, VA progress note reflects that the 
veteran's affect was appropriate to conversation, he was 
oriented to person, time and place, he was not psychotic, and 
maintained good eye contact.  He reported that his PTSD 
symptoms had increased and that he continued to have 
disturbing thought and disturbed sleep.

A September 22, 2000, VA medical record reflects that the 
veteran complained that his suicidal thoughts were getting 
worse.  The record reflects that he mentioned irritability at 
seemingly minor stressors.  He reported suicidal ideations 
without intent or plans, but indicated that he had previously 
made plans to shoot himself.  The report reflects that he 
claimed occasional flashbacks but "none recently".  He 
indicated that while he could go to sleep, his sleep was 
disturbed by nightmares.  He preferred to be isolated and 
felt anxious and vigilant when shopping.  He endorsed a prior 
depressed mood, adequate appetite, poor concentration, poor 
energy, and survivor guilt.  The record reflects that mental 
status examination revealed that he was casually dressed with 
moderate grooming and normal posture and gait.  He was 
pleasant to examiner and had good eye contact.  His affect 
was euthymic but with full range.  His speech was regular in 
rhythm, tone and volume, and while coherent, somewhat 
overinclusive.  He was oriented to time, place, space and 
person and had normal memory.  The record reflects that he 
had good insight and good judgment.  He was admitted for 
care.  His in-patient VA nurse notes reflect that the veteran 
was cooperative, pleasant, compliant with medications, and 
not a management problem.  The notes also reflect that he 
slept well at night, watched television, and interacted with 
a select group of peers.  The notes contain GAF scores of 50.  
A September 24, 2000, note reflects that the veteran's 
hygiene was somewhat disheveled and he was encouraged to 
bathe while a September 26, 2000, note reflects that he was 
moderately groomed and casually dressed.  He was discharged 
on September 28, 2000.

His VA treatment records from September 2000 to August 2001 
were also reviewed.  Immediately after his in-patient care, 
the progress notes reflect that the veteran avoided eye 
contact, had a flat countenance and a depressed mood and 
affect.  The records from 2001 reflect that his affect 
returned to normal and was appropriate.  The records also 
reveal that the veteran was alert, oriented, cooperative and 
pleasant.  He was adequately groomed, neatly dressed and in 
December 2000 had an ill-kept beard.  He had an intact recent 
and remote memory, intact concentration, normal rate, tone 
and volume of speech and he was goal-oriented.  He had fair 
insight and judgment.  He was mildly depressed.  His speech 
was occasionally obsessive in detail.  He continued to 
complain of nightmares of which a January 2001 record reveals 
that he usually called friends to talk about.  The veteran 
reported no suicidal or homicidal ideations.  A February 2001 
VA progress note reflects that the veteran stated that he was 
hearing voices but by April 2001, the records again reflect 
that he had no auditory hallucinations.  The records reflect 
that the veteran continued to care for his mother, work in 
his garden, and care for livestock.  He was compliant with 
his medications and the examiner indicated in an April 2001 
record that the veteran's PTSD symptomotology continued to 
influence his days but he was coping relatively well.  The 
records reflect a GAF score of 50 in December 2000, of 45 in 
January and February 2001, and of 48 in May and August 2001.

April 2002 VA treatment records reveal that the veteran 
continued to struggle with nightmares, poor fitful sleep, 
isolation and avoidant behavior.  He was adequately groomed, 
alert, oriented, and had a blunted affect with a down mood.  
The records reveal that his mother had fallen, broken her 
hip, and was hospitalized.  The veteran's speech was normal 
but his thought process was circumstantial.  His thought 
content was without suicidal ideations, homicidal ideations, 
or psychotic features.  A June 2002 record reflects that the 
veteran was adjusting to being in the home without his mother 
and was exploring hobbies.  An August 2002 note reflects that 
he reported difficulty with initiating and maintaining sleep 
and that he was hypervigilent at night.  The veteran 
expressed guilt over his mother's placement in a nursing home 
even though she seemed happy and content with the situation.  
The record reflects that the veteran was neatly groomed with 
casual attire, was alert and oriented, had a blunted affect, 
his mood was a bit low.  The record also indicates that his 
memory, concentration, judgment, and insight were intact.  A 
GAF score of 48 is reflected in both the April 2002 and 
August 2002 VA records.

An April 2003 VA PTSD examination report reflects that the 
veteran reported that he had had a rough time since the talk 
of war in Iraq had begun.  He indicated that he had more 
nightmares than usual and that he was isolating himself to 
keep out of trouble.  He indicated that his anxiety and 
hypervigilence had increased and that he slept three to four 
hours a night.  The report also reflects that he indicated 
that he was preoccupied with Vietnam on a daily basis.  The 
report reflects that mental status examination revealed that 
he was alert, cooperative, casually attired and marginally 
groomed.  His affect was anxious and dysphoric.  His speech 
was normal but he had poor or no eye contact.  The report 
also reflects that his thought processes were generally 
logical and mostly relevant while his insight and judgment 
were fair.  Thought content was without psychotic features 
and suicidal and homicidal ideations.  His recent, 
intermediate and remote memories were intact as well as his 
attention and concentration.  The examination report contains 
a diagnosis of PTSD and a GAF score of 52.  The report 
reflects that the veteran had made a poor adjustment both 
socially and industrially.

Legal Analysis

The severity of a service connected-disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002).  Under these criteria, a 30 percent disability 
rating contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine, behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

A 50 percent disability rating contemplates occupational and 
social impairment with reduced reliability and productivity, 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; more than weekly panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  

The symptoms listed in are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Before September 22, 2000, the veteran's PTSD was manifested 
by complaints of problems focusing, disturbed sleep and 
nightmares, and by symptoms of mild depression and agitation.  
The medical evidence of record also reveals that the veteran 
was alert, pleasant and calm, with no evidence of a formal 
thought disorder.  The evidence reveals that he was 
appropriately dressed and groomed, took care of his mother 
and gardened.  Also revealed was that his thought process was 
goal-directed, he had no auditory or visual hallucinations, 
he did not have suicidal or homicidal ideations, his speech 
was normal, and his affect was generally appropriate but 
occasionally restricted.  The GAF scores contained in the 
medical evidence reflected moderation symptoms on a 
hypothetical continuum of mental health and illness.  The 
medical evidence before September 22, 2000, revealed PTSD 
symptomotology that is the type and degree of symptoms 
contemplated by the criteria for a 30 percent disability 
rating.  As the veteran's PTSD symptomotology more closely 
approximates the criteria for a 30 percent disability rating, 
an increased rating is granted.

The evidence of record is not indicative of the type and 
degree of symptoms contemplated by the criteria for a 50 
percent disability rating before September 22, 2000.  As 
evinced above, the evidence does not indicate that the 
veteran's PTSD was manifested by such symptoms with the 
effect of having circumstantial, circumlocutory, or 
stereotyped speech, more than weekly panic attacks, 
difficulty in understanding complex commands, impairment of 
short- or long-term memory, impaired judgment, impaired 
abstract thinking, or disturbances of motivation.  As such, 
the veteran's disability picture before September 22, 2000, 
does not more closely approximate the criteria for a 50 
percent disability rating.

On and after September 22, 2000, the veteran is currently 
rated as 50 percent disabled.  The veteran asserts that he is 
entitled to a higher disability rating.  The evidence of 
record reflects that the veteran's PTSD symptomotology still 
included complaints of disturbed sleep, nightmares, and a 
depressed mood.  The evidence of record also reflects that on 
and after September 22, 2000, the veteran's PTSD worsened 
such that he exhibited symptoms such as a blunted affect and 
avoidance of eye contact, or symptoms of the type and degree 
of symptoms contemplated by a 50 percent disability rating.

On and after September 22, 2000, the evidence of record also 
includes some complaints of symptoms contemplated in the 
criteria for a 70 percent disability rating.  For example, 
the evidence reveals some suicidal thoughts and the 
occasional complaint of auditory hallucinations, both of 
which are reflective of the veteran's GAF scores that 
indicated serious symptoms on the hypothetical continuum of 
mental health and illness.  In contrast, the evidence of 
record also reflects that the veteran was oriented to time, 
place and person, his recent, intermediate and remote 
memories were intact, and his judgment and insight were 
intact.  Additionally, the evidence of record does not 
reflect that his depression and anxiety were so near 
continuous as to affect his ability to function.  Instead, 
the veteran continued to garden and care for his mother until 
her hospitalization.  The record reveals that after his 
mother entered a nursing home facility, the veteran had a 
period of adjustment to living at home and explored hobbies.  
The evidence of record also shows that while the veteran 
exhibited more avoidant behavior, he was able to relate to 
other veterans and sought out friends to talk about his 
nightmares.  The evidence also reveals that the veteran 
maintained adequate grooming.  In sum, the Board finds that 
while the veteran does exhibit a few of the type and degree 
of symptoms contemplated by a 70 percent disability rating, 
his overall disability picture does not more closely 
approximates the type and degree of symptoms contemplated by 
the criteria for a 70 percent disability rating.  As such, 
the preponderance of the evidence is against an increased 
rating on and after September 22, 2000.

Conclusion

In brief, before September 22, 2000, the veteran is entitled 
to a 30 percent disability rating, but no more, for his 
service-connected PTSD, and to that extent only does his 
appeal succeed.  The preponderance of the evidence is against 
a disability rating in excess of 30 percent before September 
22, 2000, and against a disability rating in excess of 50 
percent on and after September 22, 2000.  To the extent that 
the preponderance of the evidence is against his increased 
rating claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.3 (2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected PTSD may limit his efficiency in certain 
tasks, resulted in in-patient care on one occasion, and 
requires regulation treatment and medication.  This alone, 
however, does not present an exceptional or unusual 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2002).


ORDER

Service connection for hypertension is granted.

A 30 percent disability rating, but no more, for PTSD before 
September 22, 2000, is granted, subject to the laws and 
regulation governing the disbursement of VA benefits.

An increased rating for PTSD on and after September 22, 2000, 
is denied.



	                    
______________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


